DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-6 in the reply filed on November 1, 2022 is acknowledged.
Claims 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 1, 2022.

Information Disclosure Statement
As of the mailing date of this office action, there has been no information disclosure statement entered into the file. The applicant is reminded of their duty to disclose (see 2001 of MPEP). 

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “laminate” (lines 6-7 of claim 1, lines 6-7 claim 5, lines 1-2 claim 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
 “F” for front surface of head portion of gaming paddle (see pg-pub [0040,0044]);
“B” for back surface of head portion of gaming paddle (see pg-pub [0040,0044]);
Capital Letter A in Figure 3 is not present (see pg-pug [0048]). 
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the limitation reciting “while gloss high performance calendared film with a tinted, clean, removing repositionable adhesive film” is indefinite. The order of words in the phrase “while gloss high performance” does not make sense and therefore its not clear what the phrase is intended to convey with respect to the structure of the vinyl film. Additionally, claim 1 recites an adhesive formed on the first surface of the sheet of vinyl material (see line 2). It is not clear if the “tinted, clean removing repositionable adhesive film” recited by claim 4 is intended to further limit the adhesive recited in line 2 of claim 1, or if this is an additional adhesive present in the structure of the claimed sheet of vinyl material. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lutz (US 2021/0121763) in view of Condon et al. (US 2011/0236648).
Regarding claims 1, 2 and 3, Lutz teaches an embellishment (100, 230, 240, 250, 270; protector shield) for sports recreational equipment having a flat/planar surface, wherein the size and shape of the embellishment (100, 230, 240, 250, 270; protector shield) corresponds to the size of the sports recreational equipment, such as the planar striking surface (332, 343, 352) of a pickleball paddle (330, 340, 350) as shown in Figure 5 and the planar striking surface (372) of a table tennis paddle (370) as shown in Figure 7 (Abstract, [0004, 0030-0031, 0033, 0021-0023]). The embellishment is comprised of a planar sheet (102; sheet of vinyl material) formed of vinyl film having a front surface (110; second surface) and a rear surface (120; first surface) (Figure 1A, 1B, 5, 7,  [0021-0023]). The front surface (110; second surface) of the planar sheet (102; sheet of vinyl material) includes printed ornamental markings (112; graphic design) such as color, logo, design, emblem, seal, pattern, word, symbol, photograph, etc.([0021-0023, 0059]). The rear surface (120; first surface) of the planar sheet (102; sheet of vinyl material) includes an adhesive ([0023]).
Lutz does not expressly teach a laminate formed over the rear surface (120; first surface) of the planar sheet (102; sheet of vinyl material) to cover the ornamental markings (112; graphic design). However, Condon et al. teaches an overlaminate and graphic articles comprising them (Abstract, [0006, 0008, 0010-0011, 0021-0024, 0030, 0056-0059, 0067]). Condon et al. teaches graphic films are used in a wide variety of applications that are exposed to various environmental factors indoors or outdoors such as staining, graffiti and other forms of damage ([0003-0005, 0008]). The graphic films taught by Condon et al. are comprised of vinyl films printed with designs, wherein a vinyl overlaminate is used to protect the underlying design ([0006, 0008, 0010-0011, 0021-0024, 0030, 0056-0059, 0067]). The overlaminate is comprised of a transparent vinyl film having a first major surface with a fluorochemical containing coating and a second major surface, the second major surface comprises an adhesive, such as a permanent pressure sensitive adhesive ([0010-0011,  0021-0024, 0056-0059]). The fluorochemical containing coating provides acid resistance and resistance to staining and other wreathing effects ([0056]). The vinyl film of the overlaminate provides the desired flexibility and elongation, without significant cracking or deformations ([0056]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the embellishment (100, 230, 240, 250, 270; protector shield) taught by Lutz to include the vinyl overlaminate of the graphic film taught by Condon et al., as Condon et al. teaches the vinyl overlaminate protects underlying graphic films from environmental factors including staining and other forms of damage while maintaining desire flexibility and elongation.

 Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lutz (US 2021/0121763) in view of Condon et al. (US 2011/0236648) and further in view of Arlon DPF 4600GLX/MLX Vinyl Film (https://www.arlon.com/assets/docs/DPF_4600GLX-MLX_PIB_%28EN%29_March_2020.pdf, available October 2019; “Arlon”).
Regarding claim 4, Lutz in view of Condon et al. teach all the limitations of claim 1 above. While Lutz teaches that the planar sheet (102; sheet of vinyl material) formed of vinyl film, the reference does not expressly teach that the planar sheet (102; sheet of vinyl material) is DPF 4600LX material of a 3.2mil gloss high performance calendared film with a tinted, clean removing repositionable adhesive film. 
Arlon teaches a high performance vinyl film, called DPF 4600GLX/MX, which is  ideal for interior and exterior uses, comprises a smooth printable surface and allows for bubble free installation and is recommended for multi-purpose flat surfaces. The film is constructed of a 3.2mil white gloss or matte performance calendared film with a tinted, clean removing repositionable adhesive system. The tinted, clean removing repositionable adhesive system allows for easy installation while ensuring enough opacity to cover underlying graphics or dark surfaces. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the planar sheet (102; sheet of vinyl material) taught by Lutz to be the high performance vinyl film DPF 4600GLX/MX with a tinted adhesive taught by Arlon, to ensure bubble free installation as well coverage of underlying graphics or dark substrate due to the tinted adhesive. 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lutz (US 2021/0121763) in view of  Arlon DPF 4600GLX/MLX Vinyl Film (https://www.arlon.com/assets/docs/DPF_4600GLX-MLX_PIB_%28EN%29_March_2020.pdf, available October 2019; “Arlon”) and further in Condon et al. (US 2011/0236648).
Regarding claims 5 and 6, Lutz teaches an embellishment (100, 230, 240, 250, 270; protector shield) for sports recreational equipment having a flat/planar surface, wherein the size and shape of the embellishment (100, 230, 240, 250, 270; protector shield) corresponds to the size of the sports recreational equipment, such as the planar striking surface (332, 343, 352) of a pickleball paddle (330, 340, 350) as shown in Figure 5 and the planar striking surface (372) of a table tennis paddle (370) as shown in Figure 7 (Abstract, [0004, 0030-0031, 0033, 0021-0023]). The embellishment is comprised of a planar sheet (102; sheet of vinyl material) formed of vinyl film having a front surface (110; second surface) and a rear surface (120; first surface) (Figure 1A, 1B, 5, 7,  [0021-0023]). The front surface (110; second surface) of the planar sheet (102; sheet of vinyl material) includes printed ornamental markings (112; graphic design) such as color, logo, design, emblem, seal, pattern, word, symbol, photograph, etc.([0021-0023, 0059]). The rear surface (120; first surface) of the planar sheet (102; sheet of vinyl material) includes an adhesive ([0023]).
While Lutz teaches that the planar sheet (102; sheet of vinyl material) formed of vinyl film, the reference does not expressly teach that the planar sheet (102; sheet of vinyl material) is DPF 4600LX vinyl film. 
Arlon teaches a high performance vinyl film, called DPF 4600GLX/MX, which is  ideal for interior and exterior uses, comprises a smooth printable surface and allows for bubble free installation and is recommended for multi-purpose flat surfaces. The film is constructed of a 3.2mil white gloss or matte performance calendared film with a tinted, clean removing repositionable adhesive system. The tinted, clean removing repositionable adhesive system allows for easy installation while ensuring enough opacity to cover underlying graphics or dark surfaces. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the planar sheet (102; sheet of vinyl material) taught by Lutz to be the high performance vinyl film DPF 4600GLX/MX with a tinted adhesive taught by Arlon, to ensure bubble free installation as well coverage of underlying graphics or dark substrate due to the tinted adhesive. 
Lutz in view of Arlon does not expressly teach a laminate formed over the rear surface (120; first surface) of the planar sheet (102; sheet of vinyl material) to cover the ornamental markings (112; graphic design). However, Condon et al. teaches an overlaminate and graphic articles comprising them (Abstract, [0006, 0008, 0010-0011, 0021-0024, 0030, 0056-0059, 0067]). Condon et al. teaches graphic films are used in a wide variety of applications that are exposed to various environmental factors indoors or outdoors such as staining, graffiti and other forms of damage ([0003-0005, 0008]). The graphic films taught by Condon et al. are comprised of vinyl films printed with designs, wherein a vinyl overlaminate is used to protect the underlying design ([0006, 0008, 0010-0011, 0021-0024, 0030, 0056-0059, 0067]). The overlaminate is comprised of a transparent vinyl film having a first major surface with a fluorochemical containing coating and a second major surface, the second major surface comprises an adhesive, such as a permanent pressure sensitive adhesive ([0010-0011,  0021-0024, 0056-0059]). The fluorochemical containing coating provides acid resistance and resistance to staining and other wreathing effects ([0056]). The vinyl film of the overlaminate provides the desired flexibility and elongation, without significant cracking or deformations ([0056]). As shown by the Table of Abbreviations on page 7 of the reference, the overlaminate is a 0.002 inches (50.8 micron) thick clear, cast vinyl film with a clear pressure sensitive adhesive. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the embellishment (100, 230, 240, 250, 270; protector shield) taught by Lutz to include the vinyl overlaminate of the graphic film taught by Condon et al., as Condon et al. teaches the vinyl overlaminate protects underlying graphic films from environmental factors including staining and other forms of damage while maintaining desire flexibility and elongation.

Claims  5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lutz (US 2021/0121763) in view of  Arlon DPF 4600GLX/MLX Vinyl Film (https://www.arlon.com/assets/docs/DPF_4600GLX-MLX_PIB_%28EN%29_March_2020.pdf, available October 2019; “Arlon”) and further of Arlon Series 3220 Overlaminate (https://www.arlon.com/assets/docs/Series_3220_PIB_EN_August_2020.pdf, available August 2020; “Series 3220”). 
Regarding claims 5 and 6, Lutz teaches an embellishment (100, 230, 240, 250, 270; protector shield) for sports recreational equipment having a flat/planar surface, wherein the size and shape of the embellishment (100, 230, 240, 250, 270; protector shield) corresponds to the size of the sports recreational equipment, such as the planar striking surface (332, 343, 352) of a pickleball paddle (330, 340, 350) as shown in Figure 5 and the planar striking surface (372) of a table tennis paddle (370) as shown in Figure 7 (Abstract, [0004, 0030-0031, 0033, 0021-0023]). The embellishment is comprised of a planar sheet (102; sheet of vinyl material) formed of vinyl film having a front surface (110; second surface) and a rear surface (120; first surface) (Figure 1A, 1B, 5, 7,  [0021-0023]). The front surface (110; second surface) of the planar sheet (102; sheet of vinyl material) includes printed ornamental markings (112; graphic design) such as color, logo, design, emblem, seal, pattern, word, symbol, photograph, etc.([0021-0023, 0059]). The rear surface (120; first surface) of the planar sheet (102; sheet of vinyl material) includes an adhesive ([0023]).
While Lutz teaches that the planar sheet (102; sheet of vinyl material) formed of vinyl film, the reference does not expressly teach that the planar sheet (102; sheet of vinyl material) is DPF 4600LX vinyl film. 
Arlon teaches a high performance vinyl film, called DPF 4600GLX/MX, which is  ideal for interior and exterior uses, comprises a smooth printable surface and allows for bubble free installation and is recommended for multi-purpose flat surfaces. The film is constructed of a 3.2mil white gloss or matte performance calendared film with a tinted, clean removing repositionable adhesive system. The tinted, clean removing repositionable adhesive system allows for easy installation while ensuring enough opacity to cover underlying graphics or dark surfaces. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the planar sheet (102; sheet of vinyl material) taught by Lutz to be the high performance vinyl film DPF 4600GLX/MX with a tinted adhesive taught by Arlon, to ensure bubble free installation as well coverage of underlying graphics or dark substrate due to the tinted adhesive. 
Lutz in view of Arlon does not expressly teach a laminate formed over the rear surface (120; first surface) of the planar sheet (102; sheet of vinyl material) to cover the ornamental markings (112; graphic design). Series 3220 teaches a premium cast overlaminate in gloss, luster, satin and matte finishes, having a permanent pressure sensitive adhesive and a thickness of 50 microns (pg. 1). The overlaminate is designed to protect and prolong the life of printed images and is able to be laminated cold without any heat (pg. 1). Series 3220 is disclosed as being usable with DPF 4600LX, and Arlon also lists Series 3220 in the table on page 2 as being usable with DPF 4600GLX/MX for multi-purpose flat surfaces. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the overlaminate taught by Series 3220 with the embellishment taught by Lutz in view of Arlon to protect the underlying ornamental marking. Furthermore, both Series 3220 and Arlon teach the overlaminate and the vinyl film as being usable together. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
8PCS Transparent Non-sticky Plastic Table Tennis Rubber Protective Film (https://www.ebay.com/itm/254029194413; Reviews from 2018) discloses a PVC film with a design element for table tennis paddles. 
Donic Formula Rubber Protection Film (https://www.megaspin.net/store/default.asp?pid=d-des-prot-film, Reviews from 2018) discloses an adhesive backed protective film for table tennis paddles. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624. The examiner can normally be reached Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/Primary Examiner, Art Unit 1785